{¶ 21} I respectfully dissent because as I believe that Russo has met her burden of producing sufficient evidence to rebut the presumption of prejudice resulting from her breach of the prompt-notice provision. This case is no different fromAlexander v. Erie Ins. Co., 9th Dist. No. 21505, 2003-Ohio-4785, 2003 WL 22093222. In Alexander, this court held that the insured had rebutted the presumption of prejudice to the insurer (after a ten-year delay in providing notice) by submitting an affidavit to show that the tortfeasor was bankrupt. Id. at ¶ 10-11. This court relied on Franklin v. Am. Mfrs. Mut.Ins. Co., 8th Dist. No. 81197, 2003-Ohio-1340, 2003 WL 1356016, reversed on other grounds, In re Uninsured  UnderinsuredMotorist Coverage Cases, 100 Ohio St.3d 302, 2003-Ohio-5888,798 N.E.2d 1077, wherein the court held that an issue of fact remains when a party produces evidence to show that an insurer was not prejudiced in a delayed-notice case when the tortfeasor was uninsured and insolvent.
 {¶ 22} Moreover, Nationwide admitted the liability of the tortfeasor here and basically argues that it is prejudiced due topossible problems in evaluating Russo's medical claims. Russo, however, has waived any claims to recovery other than her left shoulder. Mere possibilities do not establish actual prejudice. Because I believe that Russo has met her burden to rebut the presumption of prejudice to Nationwide, I believe that an issue of fact remains. I would reverse and remand.